O PS 8
(3/15)


                              UNITED STATES DISTRICT COURT
                                                                                                     FILED IN THE
                                                                                                 U.S. DISTRICT COURT
                                                           for                             EASTERN DISTRICT OF WASHINGTON


                                           Eastern District of Washington
                                                                                            Mar 30, 2020
                                                                                                SEAN F. MCAVOY, CLERK


U.S.A. vs.                  Manion Jr, Jesse Leon                      Docket No.          0980 2:19CR00111-WFN-9


                              Petition for No Action on Conditions of Pretrial Release

        COMES NOW Stephen Krous, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Jesse Leon Manion Jr, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge John T. Rodgers sitting in the court at Spokane, Washington, on the 19th day of July 2019, under the following
conditions:

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Jesse Leon Manion, Jr. is alleged to have tested positive for tetrahydrocannabinol (THC) on March 12, 2020.

On July 22, 2019, the conditions of pretrial release supervision were reviewed and signed by Mr. Manion. He acknowledged
an understanding of his conditions, which included standard condition number 9.

On March 12, 2020, Mr. Manion reported on or about March 9, 2020, he woke with a terrible toothache. He stated he tried
several over the counter medications but got no relief. Mr. Manion relayed he had not slept for about 3 days due to the
toothache. Mr. Manion disclosed, he called a friend who brought over some marijuana and said, "I used a small amount of
the drug and I was able to sleep." Mr. Manion stated he recognizes what a poor decision he made and stated "it will not
happen again." Mr. Manion scheduled an appointment with a dentist to address his tooth concern.

Mr. Manion's urine sample from March 12, 2020, was confirmed positive for marijuana metabolites on March 16, 2020,
through laboratory analysis. Mr. Manion has discussed his lapse in judgement with his substance abuse counselor and they
are addressing the marijuana use through individual and group treatment sessions. Mr. Manion's substance abuse counselor
confirmed this plan of action.

                    PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                         I declare under the penalty of perjury that the
                                                                         foregoing is true and correct.
                                                                         Executed on:       March 30, 2020
                                                                 by      s/Stephen Krous
                                                                         Stephen Krous
                                                                         U.S. Pretrial Services Officer
PS-8
Re: Manion Jr., Jesse Leon
March 30, 2020
Page 2

 THE COURT ORDERS

 [X ]   No Action
 [ ]    The Issuance of a Warrant
 [ ]    The Issuance of a Summons
 [ ]    The incorporation of the violation(s) contained in this
        petition with the other violations pending before the
        Court.
 [ ]    Defendant to appear before the Judge assigned to the case.
 [ ]    Defendant to appear before the Magistrate Judge.
 [ ]    Other


                                                                     Signature of Judicial Officer
                                                                       March 30, 2020
                                                                     Date
